Case 19-28298   Doc 10   Filed 10/04/19 Entered 10/07/19 11:11:57   Desc Main
                           Document     Page 1 of 9
Case 19-28298   Doc 10   Filed 10/04/19 Entered 10/07/19 11:11:57   Desc Main
                           Document     Page 2 of 9
Case 19-28298   Doc 10   Filed 10/04/19 Entered 10/07/19 11:11:57   Desc Main
                           Document     Page 3 of 9
Case 19-28298   Doc 10   Filed 10/04/19 Entered 10/07/19 11:11:57   Desc Main
                           Document     Page 4 of 9
Case 19-28298   Doc 10   Filed 10/04/19 Entered 10/07/19 11:11:57   Desc Main
                           Document     Page 5 of 9
Case 19-28298   Doc 10   Filed 10/04/19 Entered 10/07/19 11:11:57   Desc Main
                           Document     Page 6 of 9
Case 19-28298   Doc 10   Filed 10/04/19 Entered 10/07/19 11:11:57   Desc Main
                           Document     Page 7 of 9
Case 19-28298   Doc 10   Filed 10/04/19 Entered 10/07/19 11:11:57   Desc Main
                           Document     Page 8 of 9
Case 19-28298   Doc 10   Filed 10/04/19 Entered 10/07/19 11:11:57   Desc Main
                           Document     Page 9 of 9
